         Case 1:16-cv-03228-AJN Document 185 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ENTESAR OSMAN KASHEF, et al.,

                     Plaintiffs,

         -against-                                Civil No. 1:16-Civ-03228-AJN

 BNP PARIBAS S.A., BNP PARIBAS                    Hon. Alison J. Nathan
 NORTH AMERICA, INC., AND DOES 1-
 10,

                     Defendants.


                                   [PROPOSED] ORDER

               Upon the motion for Avram E. Luft for leave to withdraw as counsel for

Defendants BNP Paribas S.A. and BNP Paribas North America, Inc., IT IS HEREBY

ORDERED:

               The motion is granted.

               SO ORDERED.

Dated:


                                                          United States District Judge
